 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by the Respondent as indicated, be forthwith returned to the Regional Directorfor disposition by him.(c)Notify the Regional Director for the Sixth Region, in writing, within 20 daysfrom the date of receipt of this Intermediate Report, what steps have been takento comply herewith.is19 If thisRecommended Order is adoptedby the Board,this provision shallbe modifiedto read* "Notify saidRegionalDirector, in writing, within 10 days from the date of thisOrder, what steps theRespondent has takento comply herewith "APPENDIXNOTICE TO ALL OUROFFICERSAND AGENTS AND TO ALL MEMBERS OF LOCAL 5-198INTERNATIONALWOODWORKERSOF AMERICA, AFL-CIO, AND TO ALL EMPLOYEESOF PIONEER LUMBER CORPORATIONPursuant to the Recommended Order of a TrialExaminerof the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify you that:WE WILL NOT threatento inflict, or inflict,bodily harm upon, or threaten withloss of employment,employeesat the plant of Pioneer Lumber Corporation atDailey,West Virginia,in order toprevent themfrom crossingour picket lines,and we will not bar their ingress to, or egress from,said plant.WE WILL NOT, in any like or related manner, restrain or coerce employeesof Pioneer Lumber Corporationin the exerciseof the rights guaranteed bySection 7 of the Act, as amended, including the right to refrain from any andall concerted activities.SOUTHERN STATES REGIONAL COUNCIL,REGIONV, INTERNATIONALWOOD-WORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 2107 ClarkBuilding, 701-717 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No. Grant1-2977, if they have any question concerning this notice or compliance with itsprovisions.Spartan Department Stores iandRetail Clerks InternationalAssociation,AFL-CIO,Local 1680, Petitioner.Case No. 16-RC-3163.January 14, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. White, hearing offi-cer.The hearing officer's rulings are free from prejudicial error andare hereby affirmed.21The hearing officer, without objection, granted leave to amend the petition to nameall operators of licensed departments as parties to this proceeding.Because these partiesreceived adequate notice and since we find them to be joint employers of the employeesin the unit sought by Petitioner, we hereby amend the caption to include the followingparties as Employers: Marrud, Inc. ; Miles Shoe Corporation ; Benjamin Kraft & Sons,Inc ; Kay Jewelry Stores, Inc. ; Dine-O-Rama, Inc ; Play-More Sales Company, IncTop Value Auto Supply ;Babdo Sales,IncAppliances, Inc. ; and Crank Drug StoreiAt the hearing, Retail & Department Store Employees, Amalgamated Clothing Work-ers,AFL-CIO, hereinafter referred to as the Intervenor, moved to dismiss the petitionon the following grounds: (1) The petition failed to list its name as a labor organization140 NLRB No. 59. SPARTAN DEPARTSIENT STORES609Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].1.The Employer, Spartan Department Stores, hereinafter referredto as Spartan, owns and manages discount department stores in anumber of cities.This proceeding only involves its two stores locatedin Oklahoma City, Oklahoma. The parties stipulated that Spartan isengaged in commerce and that over the last 12 months the combinedoperation of the Oklahoma City stores exceeded $500,000 and that itreceived in excess of $50,000 worth of goods shipped from outside theState of Oklahoma. In view of the foregoing we find that Spartan isengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.Spartan's stores consist of various departments which are eitherwholly owned or are operated by licensees pursuant to formal agree-ments with Spartan.Through these license agreements, which areuniformly applicable to all licensed departments,' Spartan retainscontrol over all advertising, has authority to inspect and audit allrecords relating to the operation of licensed departments, must con-sent to any "sales" conducted in these departments, must approve in-stallation of furnishings and equipment, and has the exclusive right toadjust customer complaints on behalf of the licensees.The appear-interested in the proceedings,and (2)the Petitioner's showing of interest was taintedbecause it was allegedly obtained with the unlawful assistance of the Employer.Themotions were initially reserved for ruling by the Regional Director but were referred tothe Board when the entire case was transferred in accordance with the Board'sRulesand Regulations.We find the Intervenor's contentions to be without meritAs to (1),it is clear that the Intervenor was not prejudiced since it received timely notice of allproceedings,was permitted to intervene prior to the hearing,and actively participatedin all phases of the caseSeeMachzinery Movers and Erectors Division,Michigan Cartage-men's Association,117 NLRB 1778,footnote 2As to(2), it is settled that a Petitioner'sshowing of interest is an administrative matter for the Board's determination and is nota litigable issue in representation proceedings.See0.D Jennings&Company,68 NLRB516, 518;Georgia Kraft Company,120 NLRB 806, 807Moreover,we are administra-tively satisfied on the basis of an investigation that the Petitioner's showing of interestisvalid and sufficient.Accoidingly,Intervenor'smotion to dismiss is denied.The Intervenor also contends that the hearing officer erred in quashing a subpenaserved on an agent of the Petitioner for the purpose of eliciting testimony bearing onalleged Employer assistance in securing Petitioner's showing of interestSince the evi-dence sought through this subpena related to an alleged unfair labor practice and anissue which could not be raised in this proceeding,we find that the hearing officer properlyrevoked the subpena.The Intervenor further contends that the hearing officer erred in denying its motion toadjourn the hearing pending enforcement of a subpena served upon the Employer's laborrelations manager in New York City.We find no merit in the contention that the sub-penned evidence was necessary to determine the appropriate unit, and agree with thehearing officer that the record contains competent and complete evidence on all mattersrelevant to this determination.Moreover,in view of Intervenor's failure to offer evi-dence or otherwise indicate that the testimony sought would tend to refutethatalreadyin the record,it is apparent that the subpena in question was in furtherance of a "fishingexpedition"and intended to unduly delay the proceeding.Accordingly,and because en-forcement of the subpena would be inconsistent with the policies of the Act,we affirmthe hearing officer's ruling and deny Intervenor's request for enforcement.'The record shows some variation in the provisions concerning the financial relation-ship between Spartan and the licensed departments,but these departures from the standardagreements are not relevant here 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDante of a single department store is preserved by a prohibition on thedisplay of the trade names of the individuallicenseesand is assured bySpartan's responsibility for overall operations.Moreover, and infurtherance of Spartan's intention of creating the appearance of asingle, integrated department store, provisions of the license agree-ments pertaining to labor relations subject employees to all regulationsset by Spartan; provide Spartan with a peremptory right of dis-charge; authorize Spartan to adjust any labor dispute involving alicensed department; and require licensees to comply with terms andconditions of employment, hours, vacation policy, collective bargain-ing, and union affiliation as established by Spartan. In view of thecontractual relationship between Spartan and the licensed depart-inents and on the basis of the entire record, it is clear that Spartan isin a position to influence the labor policies of all licensees. In viewof the foregoing, we find that each of the licensees and Spartan arethe joint employers of the employees in each of their respective de-partments."We find further that all of the joint employers are en-gaged in commerce within the meaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.Questions affecting commerce exist concerning the representationof employees Within the meaning of Section 9(c) and Section 2(6)and (7) of the Act.4.The Petitioner seeks a unit of all regular employees of the Spar-tan Department Stores located in the metropolitan area of OklahomaCity.While the Intervenor has not taken a position as to what unitwould be appropriate, it apparently contests the propriety of a two-store, citywide unit and also opposes the inclusion of employees oflicensed departments in the overall unit.The Oklahoma City stores are subject to common supervision andcontrol, their employees are governed by uniform labor policies, andthe stores are located only 14 miles apart.Employees are interchangedbetween the Oklahoma City stores to serve unanticipated needs ofeither.The record indicates that Spartan bargains through citywideunits in Dallas and San Antonio, the only other cities in the area inwhich multiple outlets are maintained. There is no contention that thebroader unit will impair the organizational interests of the employeesconcerned, and no union is here seeking a more limited unit. In viewof the foregoing, we find the unit embracing employees at both Okla-homa City stores to be appropriate herein.sAs heretofore found, Spartan and each of the licensees constitutejoint employers of each of their respective departments.And as de-6 SeeFrostco Super Save Stores, Inc,138 NLRB 125 ;United Stores of America,138NLRB 383,Gaylord Discount Stores of Delaware,Inc, et at.,137 NLRB 557.5The Retail & Department Store Employees,Amalgamated Clothing Workers,AFL-CIO,was permitted to intervene upon a showing of interest6CfSav-On Drugs, Inc.,138 NLRB 1032 SEVEN-UP BOTTLING COMPANY, INC.611scribed above, the Spartan stores resemble in their physical aspects asingle retail department store.The Board's long-established policyin cases involving retail department stores is to find all inclusive unitsappropriate.'Many of the factors on which this policy was based arepresent herein, including the exercise by all the employees of the samegeneral skills, the use of common facilities, and the similarity of theirworking conditions. In view of all of the indicia of their mutualityof employment interests, and the fact of the joint employer relation-ship, we find a unit including employees of Spartan's wholly owneddepartments and those of licensed departments to be appropriate sWe find that the following employees of the employer constitute aunit appropriate for collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All regular full-time and regular part-time employees employed atSpartan's retail department stores located in the metropolitan area ofOklahoma City, Oklahoma, including employees of Spartan's whollyowned and licensed departments, but excluding professional em-ployees,guards,watchmen, confidential employees,managementtrainees, store managers, assistant store managers, department man-agers,' head office cashiers, and all other supervisors as defined in theAct.10[Text of Direction of Election omitted from publication.]'Polk Brothers,Inc.,128 NLRB 330, 331.sinFrostco Super Save Stores,Inc., supra,footnote 4, the Board did differentiate asto a single licensed department and allowed a self-determination election by its employeeson the separate unit question.However, although the witnesses here were fully compe-tent to testify on, and were examined as to the factors supporting the separate electioninFrostco,the record here does not suggestthatlike considerations obtain in the caseof any of Spartan's licensed departments.See alsoUnited Stores of America, supra,footnote 4.6The Petitioner contends that department managers are not supervisors and should beincluded in the unit,while the Employer takes the contrary position.The record estab-lishes that the department managers direct the work in their respective departments andhave authority effectively to recommend the discharge or discipline of employees undertheir direction.We find that they are supervisors and should be excluded from theappropriate unit.10The parties stipulated to exclude the store managers,assistant.store managers, headcashiers,and a management trainee.Seven-Up Bottling Company, Inc.andInternational Union ofUnited Brewery,Flour,Cereal,SoftDrink and DistilleryWorkers of America,and its Local Union No. 150,AFL-CIO,Petitioner.Case No. 25-RC-.2170. January 14, 1963DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted by the Acting Regional Di-140 NLRB No. 57.681-492-63-vol. 140-40